Pursuant to 17 §C.F.R. 240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

Exhibit 10.1

EXECUTION VERSION

SUPPLEMENTAL CONFIRMATION

 

To:   

Dresser-Rand Group Inc.

West8 Tower, Suite 1000

10205 Westheimer Rd.

Houston, Texas 77042

From:    Goldman, Sachs & Co. Subject:    Accelerated Stock Buyback Ref. No:   
SDB4164884030 Date:    August 26, 2011

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Dresser-Rand Group Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.            This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of March 22, 2011 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.            The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

 

Trade Date:

   August 26, 2011

Forward Price Adjustment Amount:

   USD [***]

Calculation Period Start Date:

   August 31, 2011

Scheduled Termination Date:

   October 12, 2011

First Acceleration Date:

   [***]

Prepayment Amount:

   USD 150,000,000

Prepayment Date:

   August 31, 2011



--------------------------------------------------------------------------------

Initial Shares:

   3,011,242 Shares; provided that if, in connection with the Transaction,
GS&Co. is unable, after using its good faith commercially reasonable efforts, to
borrow or otherwise acquire a number of Shares equal to the Initial Shares for
delivery to Counterparty on the Initial Share Delivery Date, the Initial Shares
delivered on the Initial Share Delivery Date shall be reduced to such number of
Shares that GS&Co. is able to so borrow or otherwise acquire, and GS&Co. shall
use reasonable good faith efforts to borrow or otherwise acquire a number of
Shares equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation.

Initial Share Delivery Date:

   August 31, 2011

Termination Price:

   USD 18.68 per Share

Additional Relevant Days:

   The 5 Exchange Business Days immediately following the Calculation Period.

3.            Counterparty represents and warrants to GS&Co. that neither it nor
any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.

4.            This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:   /s/ Daniel Kopper           Name:
Daniel Kopper   Title: Vice President

Agreed and Accepted By: DRESSER-RAND GROUP INC. By:   /s/ Mark
E. Baldwin           Name: Mark E. Baldwin   Title: EVP/CFO

 

3